CREAMER, Attorney General,
Your inquiry as to the authority of the Game Commission to make rules and regulations concerning the issuance of licenses for the hunting of antlerless deer is in hand.
*367The Department of Revenue, prior to the December 10, 1970 amendment to the Game Law, had authority to promulgate said rules and regulations concerning deer licenses in view of the acquiescence of the Game Commission to both the Department of Revenue and the county treasurers, said department’s agents.
Since the December 10, 1970 amendment, set forth in 34 PS §1311.501, the said licenses are issued with the Game Commission as principal and the county treasurers as said Commission’s agents.
The applicable part of section 1311.501, as amended, reads as follows:
“Resident, nonresident, and alien hunters’ licenses and tags for antlerless deer shall be issued only by the county treasurers in counties where such deer may be hunted and killed, who, for that purpose, are hereby made agents of the commission.”
We find in 72 PS §604 an applicable portion of the Act of 1929 wherein the Board of Game Commissioners (now Pennsylvania Game Commission) shall continue to issue special deer licenses but the Department of Revenue shall assign to the board an agent, or designate an employe of the Board as agent of the department for the purpose of receiving license fees payable to the board.
34 PS §1311.305 concerns the supervision in the issuance of licenses. The act, as passed in 1937, provides for the issuance of hunting licenses under the direction of the Department of Revenue which will designate the several county treasurers as issuing agents. Said act of 1937 was amended December 10, 1970, and it provides that the commission shall have “direct supervision” of the several county treasurers.
The first paragraph of the amended section is set forth in full, your attention being called to the provision that the commission “may recall the appointment *368of any county treasurer or other agent at any time, with or without cause . .
In view of 34 PS §1311.305, as now amended, there is absolutely no doubt in the commission having all the rights of a principal who may make rules or discharge its agent (county treasurer) as it sees fit.